Citation Nr: 0202358	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  01-09 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for low 
back disability and, if so, whether the claim may be granted.  

2.  Entitlement to service connection for degenerative 
arthritis of the right knee.  

3.  Entitlement to service connection for degenerative 
arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from October 1965 to September 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire.  In November 2001, the veteran testified 
before the undersigned Member of the Board at a hearing held 
at the RO in Boston, Massachusetts.  

Initially, the Board notes that service connection for low 
back disability was previously denied in decisions dated in 
November 1969, January 1975 and August 1975.  With its notice 
of denial of reopening of the claim in August 1975, the 
Manchester RO provided the veteran with notice of his 
procedural and appellate rights, but the veteran did not 
appeal, and the decision became final.  38 U.S.C.A. § 7105 
(West 1991) (formerly 38 U.S.C.A. § 4005).  

A previously denied service connection claim may not be 
reopened in the absence of new and material evidence.  See 
38 U.S.C.A. § 5108 (West 1991).  Although not addressed by 
the Manchester RO in its June 2001 rating decision, the 
question of whether the claim of entitlement to service 
connection for low back disability should be reopened is one 
that must now be considered by the Board.  This is so because 
it is a jurisdictional matter that must be considered before 
the Board considers the underlying claim.  See Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996) aff'g 8 Vet. 
App. 1 (1995); see also Butler v. Brown, 9 Vet. App. 167 
(1996).  The issue pertaining to low back disability as 
characterized on the title page of this decision describes 
the current status of the veteran's claim.  The decision that 
follows includes a determination on the question of whether 
the previously denied low back disability service connection 
claim should be reopened.  


FINDINGS OF FACT

1.  By rating action in August 1975, the Manchester RO 
continued the prior denial of service connection for low back 
disability.  The veteran was notified of the decision and his 
appellate rights, but did not initiate an appeal.  

2.  Evidence received since the August 1975 RO decision was 
not previously of record, and, when considered in conjunction 
with the entire record, is so significant that it must be 
considered to decide fairly the merits of the veteran's claim 
of entitlement to service connection for low back disability.  

3.  The veteran has lumbar disc disease and arthritis of the 
lumbar spine attributable to a fall from a scaffold in 
service.  

4.  The veteran has degenerative joint disease of both knees 
attributable to a fall from a scaffold in service.  


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the 
previously denied claim of entitlement to service connection 
for low back disability has been received, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  

2.  The veteran's low back disability, including lumbar disc 
disease and arthritis of the lumbar spine, was incurred in 
service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. 
§ 3.303(d) (2001).  

3.  The veteran's degenerative joint disease of the right 
knee was incurred in service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303(d) (2001).  

4.  The veteran's degenerative joint disease of the left knee 
was incurred in service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303(d) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Although the claims regarding the veteran's right and left 
knee disabilities are initial claims, the veteran's current 
claim of service connection for low back disability is not 
his first such claim.  In a decision dated in November 1969, 
the Boston RO denied service connection for a back condition.  
The RO provided the veteran notice of his appellate rights, 
but the veteran did not appeal.  The veteran submitted a 
letter from his private physician in September 1974, and in a 
rating decision dated in January 1975, the Manchester RO 
reopened the claim and denied service connection for a back 
condition on the basis that it was not shown by the evidence 
of record.  The RO notified the veteran of this decision, but 
did not include notice of procedural and appellate rights.  
In August 1975, the veteran submitted an additional statement 
from his private physician, and in a rating decision dated in 
August 1975, the Manchester RO continued the prior denial of 
the claim.  With its notice letter, the RO informed the 
veteran of his appellate rights.  The veteran did not appeal.  

Evidence of record at the time of the August 1975 rating 
decision included the veteran's service medical records, a VA 
examination report dated in November 1974, and letters from 
John M. Peckham, M.D., dated in September 1974 and July 1975.  

The veteran's service medical records show that in March 1967 
he reported to sick bay and stated that while he was standing 
on a scaffold, the scaffold broke, and he fell to the ground 
injuring his right wrist.  X-rays of the right wrist were 
negative for fracture.  The impression was sprain of the 
right wrist.  The wrist was wrapped with an Ace bandage, and 
the veteran returned to duty.  At the veteran's separation 
examination in August 1968, his upper extremities, lower 
extremities and spine were evaluated as normal.  

The November 1974 VA examination report does not mention the 
veteran's low back or knees.  A VA Form 21-2507, dated in 
September 1974, shows that the examination was to be limited 
to the veteran's right wrist, skin and headaches.  

In his September 1974 letter, Dr. Peckham stated that he had 
first examined the veteran in August 1969.  He indicated that 
the veteran gave a history of a 20-foot fall in service, in 
which he injured his right wrist and low back.  Dr. Peckham 
stated that he had seen the veteran on subsequent visits 
later in 1969, in 1971 and in 1973.  He stated that the 
veteran found bending produced pain in the lumbar region.  
The diagnosis was strain of the lumbar region.  Dr. Peckman 
noted that the veteran had had repeated chiropractic 
treatments.  Dr. Peckham reported the same information in his 
July 1975 letter and added that he had seen the veteran in 
May 1975.  

Evidence added to the record subsequent to the August 1975 
rating decision includes VA outpatient records dated in 1979 
and later, VA examination reports and the veteran's November 
2001 hearing testimony.  In a March 1979 VA outpatient 
progress note it was noted that the veteran gave a history of 
having fallen against the side of a building in Vietnam and 
reported that he had a "weak wrist."  In a VA mental 
hygiene clinic progress note dated in January 1986, the 
veteran reported that he occasionally got Valium from his 
local doctor for back pain.  At a VA psychiatric examination 
in June 1987, the veteran reported he had a back problem.  

A VA orthopedics progress note dated in September 2000 shows 
that the veteran gave a history of having injured his right 
wrist, back and knees when he fell 25 feet from a scaffold in 
service in March 1967.  He said his wrist was treated at the 
time, but his back and knees were not examined or treated.  
The VA examiner noted that the veteran showed him some 
medical records from Dr. Peckham dated in September 1974, 
which referred to the back injury in the fall in 1967.  After 
clinical examination and review of X-ray films, the diagnoses 
by the VA examiner were advanced degenerative disc disease 
with bridging osteophytes of the lumbosacral spine with 
possible herniated disc on the right and degenerative 
arthritis of both knees, the right more severe than the left.  
The examiner stated that it was his opinion that theses 
diagnoses were consistent with the injuries described, which 
occurred when the veteran fell 25 feet from scaffolding in 
1967.  

At a VA examination in December 2000, the veteran gave a 
history of having fallen from a scaffolding in Vietnam in 
March 1967 and having injured his wrist, back and both knees.  
The physician stated that in reviewing the veteran's claims 
file, the documentation of the wrist injury was present, but 
no mention was made of the back and knees at the time of the 
fall.  The physician said that the veteran apparently fell 
approximately 20 to 25 feet and landed on his heels.  After 
clinical examination and review of the September 2000 x-ray 
studies, the diagnoses were advanced degenerative arthritis 
and evidence of disc disease of the lumbosacral spine, with 
pain and limitation of motion, and far-advanced degenerative 
joint disease, both knees, with pain, limitation of motion 
and instability.  The physician stated that the veteran did 
have a fall in Vietnam and that it was as likely as not that 
the fall contributed to the veteran's low back problems and 
the problems with both knees.  The physician also noted that 
the veteran was grossly overweight and that this could 
obviously have and adverse influence on both knees.  

At the November 2001 hearing, the veteran testified that 
during service in Vietnam in March 1967, he was building 
barracks in the field and some scaffolding on which he was 
standing gave way.  He testified that the scaffolding was 
made of wood, and when the wood gave way, he and two others 
fell approximately 25 feet to the ground.  He said that as he 
was falling he tried to reach for the building and hit his 
wrist on a 2 by 4.  He said he that when he fell, he fell to 
his feet standing up.  The veteran said he was seen at a 
field station and his wrist was treated because that was what 
was hurting the most.  He also testified that his back 
started to bother him during active service and while in 
service he received treatment from his private physician who 
is now deceased.  He testified that he also saw a 
chiropractor for his back while on active duty and that he 
had had back pain since service.  He testified that he was 
not certain but that he would say his knees started bothering 
him more than a year after service and they had been hurting 
since that time.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection will be granted for arthritis on 
a presumptive basis if manifest to a degree of 10 percent or 
more within a year after separation from service.  
38 U.S.C.A. § § 1101, 1112(a) (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  Under 38 C.F.R. § 3.303(d), service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  That regulation states that presumptive periods are 
not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  

As the veteran did not appeal the August 1975 RO denial of 
reopening of the claim for service connection for low back 
disability, that decision became final.  38 U.S.C.A. § 7105.  
The Board may consider the veteran's current claim of 
entitlement to service connection for low back disability on 
the merits only if new and material evidence has been  
presented since the August 1975 RO denial.  38 U.S.C.A. 
§ 5108.  If new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claims.  See Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

The Board notes that as of the time of the veteran's current 
claim, which was filed in October 2000, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
in Hodge v. West, 155 F.3d 1356 (Fed. Cir.), had reviewed the 
standard for new and material evidence and concluded that the 
definition of new and material evidence set forth in 
38 C.F.R. § 3.156(a) emphasized the importance of a complete 
record rather than a showing that the evidence would warrant 
a revision of a previous decision.  Hodge at 1363.  

The Board acknowledges that VA revised 38 C.F.R. § 3.156(a) 
recently, but the regulation as amended cannot apply to this 
appeal because the final rule stated that the amendment to 
38 C.F.R. § 3.156(a) became effective August 29, 2001, and 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  See 66 Fed. Reg. 
45620-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  

Under 38 C.F.R. § 3.156(a), as it applies to this appeal, new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Low back disability

The Board has reviewed the evidence added to the record since 
the August 1975 rating decision, which continued the prior 
denial of service connection for low back disability.  The 
Board observes that the evidence is new in that it was not 
previously of record and that it is not cumulative of 
evidence previously of record.  In this regard, the veteran's 
sworn testimony at the November 2001 hearing is new as are 
the VA medical records, including the September 2000 
orthopedic outpatient record and the December 2000 
examination report.  The veteran testified as to the 
circumstances of his fall in service and that he has had low 
back pain since then.  In addition, the VA physicians who 
examined the veteran in 2000 have stated that the veteran's 
current low back disability stems from the veteran's fall 
from the scaffolding in service.  In the Board's opinion, 
this evidence provides a more complete picture of the 
veteran's low back disability and its origin.  It bears 
directly and substantially upon the specific matter under 
consideration and in the Board's judgment is so significant 
as to warrant reconsideration of the merits of the claim on 
appeal.  Under the circumstances, the Board concludes that 
new and material evidence has been submitted, and the claim 
of entitlement to service connection for low back disability 
is reopened.  

Having determined that the claim for service connection for 
low back disability is reopened, the Board must evaluate the 
veteran's claim in light of all the evidence, both new and 
old.  Manio, at 145.  Based on its review of the record, the 
Board finds that the veteran's service medical records 
confirm that he fell from scaffolding in service in March 
1967 and that the letters from Dr. Peckman indicate that the 
veteran reported that history to him in 1969 and also stated 
that that he had fallen about 20 feet and that he injured 
both his wrist and his low back.  

The opinion of the VA physician who examined the veteran at 
the VA orthopedic clinic in September 2000 provides a medical 
opinion diagnosing the veteran's current low back disability 
and relating it to the fall in service and therefore supports 
the claim.  Further, the VA physician who conducted the 
December 2000 VA examination reviewed the entire claims file, 
including the veteran's service medical records.  He noted 
that the service medical records document the veteran's fall 
from scaffolding but do not mention injury of the veteran's 
back at the time of the fall.  Based on this record, it was 
the physician's medical opinion that it is at least as likely 
as not that the veteran's fall in service contributed to his 
degenerative arthritis and disc disease of the lumbosacral 
spine.  

The Board finds nothing in the record that contradicts the 
veteran's testimony concerning the details of the fall.  
Accepting the veteran's testimony as accurate, the Board 
finds that the medical opinions of record support the finding 
that he has disc disease and arthritis of the lumbar spine 
attributable to a fall from a scaffold in service.  With 
application of  38 C.F.R. § 3.303(d), the Board concludes 
that the veteran's low back disability, including lumbar disc 
disease and arthritis of the lumbar spine, was incurred in 
service warranting the grant of service connection for the 
disability.  

Right knee disability and left knee disability

The veteran contends that service connection should be 
granted for his bilateral knee condition and argues it is due 
to injuries to his knees when he fell from scaffolding in 
service.  As noted earlier, review of the veteran's service 
medical records confirms that he fell from scaffolding in 
service in March 1967.  The service medical records show that 
he injured his right wrist but do not document that either 
knee was injured as a result of the fall.  The veteran has 
testified that when the scaffolding broke, he fell 20 to 25 
feet and landed standing up.  He also testified that his 
knees started bothering him more than a year after service 
and had been hurting since that time.  Dr. Peckman's letters  
indicate that he began treating the veteran in the year 
following the veteran's separation from service and that he 
then reported that his fall in service was approximately 20 
feet.  The Board finds nothing in the record that contradicts 
the veteran's description of his fall in service.  

The VA physician who conducted the December 2000 examination 
reviewed the claims file and noted that the service medical 
records documented that the veteran fell from scaffolding but 
did not show injury or treatment of the knees.  That 
physician, along with the VA physician from the orthopedic 
clinic who examined the veteran in September 2000, both 
concluded that the veteran's current degenerative joint 
disease of the right and left knees is related to the fall 
the veteran suffered in service.  It was the opinion of the 
VA physician who conducted the December 2000 examination that 
it is as likely as not that the fall in service contributed 
to the veteran's degenerative joint disease of both knees, 
with pain, limitation of motion and instability.  

Accepting the veteran's testimony as accurate, the Board 
finds that the medical opinions of record support the finding 
that he has degenerative joint disease of both knees 
attributable to a fall from a scaffold in service.  With 
application of 38 C.F.R. § 3.303(d), the Board concludes that 
the veteran's degenerative joint disease of the right and 
left knees was incurred in service warranting the grant of 
service connection for those disabilities.  

Other matters

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) was enacted after these claims were filed.  The Act, 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), clarifies VA's duty to assist claimants in 
developing evidence pertinent to their claims and eliminates 
the previous requirement that a claim be well grounded before 
VA's duty to assist arises.  Additionally, certain 
notification requirements have been set out by the new law.  
In this regard, the RO notified the veteran of the passage of 
the VCAA, provided him the opportunity to identify additional 
evidence and obtained a VA examination with a nexus opinion.  
In any event, as the Board's decision is a grant of the 
benefits sought by the veteran on appeal, the Board finds 
that further action to comply with the requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens of VA with no benefit flowing to 
the veteran); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefits flowing to 
the veteran are to be avoided).  

					
	(CONTINUED ON NEXT PAGE)



ORDER

The claim of entitlement to service connection for low back 
disability is reopened, and service connection is granted for 
low back disability, including lumbar disc disease and 
arthritis of the lumbar spine.  

Service connection for degenerative joint disease of the 
right knee is granted.  

Service connection for degenerative joint disease of the left 
knee is granted.  



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

